Dismiss Writ and Opinion Filed September 25, 2013




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-01264-CV

                         IN RE STEVEN EDMOND LOWE, Relator
                                   Original Proceeding from
                                    Dallas County, Texas

                             MEMORANDUM OPINION
                           Before Justices FitzGerald, Lang, and Myers
                                  Opinion by Justice FitzGerald
       Before the Court is relator’s petition for writ of mandamus naming the Dallas County

District Clerk and one of the deputy clerks as respondents. The facts and issues are well known to

the parties, so we need not recount them herein. This Court does not have mandamus jurisdiction

over these individuals. See TEX. GOV=T CODE ANN. ' 22.221 (West 2010).           Accordingly, we

DISMISS relator=s petition for a writ of mandamus for want of jurisdiction and DENY his motion

for bench warrant or in the alternative motion for hearing by conference call and his petition for

expunction of records.




                                                   /Kerry P. FitzGerald/
131264F.P05                                        KERRY P. FITZGERALD
                                                   JUSTICE